Citation Nr: 0530522	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for low back strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.

In January 2004, the Board remanded the issue of entitlement 
to a disability rating higher than 20 percent for low back 
strain for further evidentiary development.  The case has 
since been returned to the Board for further appellate 
action.

The issue of entitlement to a TDIU is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo a VA examination which was scheduled to evaluate 
his low back strain, and which was necessary to provide 
objective evidence of the current severity of his service-
connected disability.

2.  The veteran's low back strain is currently asymptomatic.


CONCLUSION OF LAW

A disability rating higher than 20 percent for low back 
strain is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 
3.655, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating higher than 20 
percent for his service-connected low back strain.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must request that 
the veteran provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in February 2003 and April 2004 letters from the RO 
to the veteran and his representative.  The Board notes that, 
even though the letters requested a response within 30 and 60 
days, respectively, they also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by the Secretary within one year 
from the date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

The Board note that the December 2004 VA examiner recommended 
that an MRI of the veteran's lumbar spine be performed.  This 
was not accomplished because the veteran failed to report for 
that procedure.  The examiner also noted that the veteran 
refused to fully cooperate.  The examiner's observations are 
documented in the claims folder and have been described in 
more detail by the Board below. 

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board finds that the veteran has been afforded ample 
opportunity to cooperate in the development of medical 
evidence to substantiate his claim.  Based on his failure to 
cooperate, the Board does not believe that any further 
development of the record is necessary or warranted.  See 
e.g. Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in April 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.  In sum, the Board is satisfied that the RO 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Analysis

The Board is denying the veteran's claim for a disability 
rating higher than 20 percent for a low back strain on two 
alternative bases.  First, on the basis that he failed to 
report for an examination that was necessary to properly 
evaluate his service-connected disability.  And, second, on 
the basis that the veteran's low back disability does not 
more nearly approximate the criteria for a higher rating.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

Failure to Report for Examination

The VCAA and its implementing regulations provide that the 
assistance provided by VA shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2005).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for examination or reexamination, scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655(a), (b) (2005); see also Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  

In this case, the veteran was scheduled to report and did 
report for a VA spine examination in December 2004.  However, 
the examiner concluded that due to the veteran's claim of 
diminished sensation and pain in the right lower extremity, 
an MRI should be performed.  The veteran did not report for 
the scheduled MRI; he has offered no reason for his failure 
to appear; and he has not contacted VA to reschedule the 
procedure.  

The veteran has claimed over the course of this appeal that 
his disability is more severely disabling than currently 
rated.  The veteran specifically complained at a June 2003 VA 
outpatient visit that he had pain radiating down his leg for 
the past 3 weeks.  He contends that he now has neurological 
impairment as a result of his service-connected low back 
strain.  The Board agrees that the record is currently 
inadequate to evaluate such a claim.  Service connection is 
currently limited to a low back strain.  Additional medical 
evidence is needed to determine whether the veteran currently 
has significant radicular involvement, and whether such 
symptomatology is associated with his low back strain.  

In Shoffner v. Principi, 16 Vet. App. 208 (2002), the Court 
held that the language of 38 C.F.R. § 3.304(c) gives VA the 
discretion to determine how much development is necessary, 
citing 38 C.F.R. § 3.304(c) [The development of evidence in 
connection with claims for service connection will be 
accomplished when deemed necessary].

In this case, the Board found that the medical evidence 
accompanying the claim was inadequate for rating purposes, 
and a VA examination was scheduled.  The examiner was 
specifically instructed to address whether there was evidence 
of neuropathy or disc disease due to service-connected 
disability.  He was also instructed to conduct any indicated 
studies in furtherance of this goal.  The examiner concluded 
that an MRI was necessary to address possible neurological 
involvement, and he noted on the examination report that the 
veteran did not appear for that procedure.  The veteran has 
submitted no other evidence that would be an adequate 
substitute for the scheduled procedure.  The veteran has 
presented no good cause for his failure to report for the 
examination scheduled in connection with his claim.  Cf. 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has 
stated "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood, 1 Vet. App. at 193.

The Board notes that while the letter sent by VHA, containing 
the date and time to appear for the procedure is not in the 
claim file, the Court has ruled that there is a "presumption 
of regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  The absence of the notification 
letter from the claim does not constitute "clear evidence" 
that the notice was not sent.  It is therefore presumed that 
timely notice of all scheduled VA examinations was sent to 
the veteran at his most recent address of record.

As indicated previously, where a claimant fails to report 
without good cause for a VA examination scheduled in 
connection with an increased rating claim, such claim is to 
be denied under 38 C.F.R. § 3.655.  As such, the Board finds 
that the veteran's claim for an increased rating for his 
service-connected low back strain is denied as a matter of 
law.  See 38 C.F.R. § 3.655 (2005).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [in a case where the law 
and not the evidence is dispositive, a claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law].

However, as the RO did not decide the claim on this basis, 
the Board has alternatively considered the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Schedular Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to these elements.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2005).  When evaluating the joints, inquiry will be directed 
as to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. § 4.45 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The veteran is currently evaluated at the 20 percent level 
for a low back strain, under Diagnostic Code 5237 
[lumbosacral or cervical strain].  Prior to the amendment of 
the regulations, he was rated under Diagnostic Code 5295 
[lumbosacral strain].  The Board finds that these are the 
most appropriate diagnostic codes for application in this 
case, as the veteran is service connected specifically for a 
low back strain.  While the veteran has recently complained 
of radicular symptoms and the record shows some recent 
findings with respect to sciatica, service connection is not 
in effect for a neurological disorder of the lumbar spine, 
but was specifically granted for a low back strain.  An MRI 
scheduled to evaluate the veteran's radicular complaints 
could not be conducted as the veteran failed to report for 
the examination.  The record otherwise contains no objective 
evidence that purports to relate any disc pathology or 
neurological involvement to the veteran's low back strain.  
Accordingly, Diagnostic Codes 5295 and 5237 are deemed the 
most appropriate.

A 40 percent rating under former Diagnostic Code 5295 (2003) 
requires severe impairment with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Words such as "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and other medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

A 40 percent rating for thoracolumbar impairment under the 
current Diagnostic Code 5237 requires forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).

The Board finds that, based on either version of the rating 
schedule, there are at least some clinical findings, if taken 
without further analysis, which would support a 40 percent 
rating.  However, for reasons that will now be addressed, the 
Board accords such findings little weight of probative value.  

First, the Board notes that the September 2003 and December 
2004 VA examinations, conducted during the period on appeal, 
do not show such symptoms as muscle spasms or listing of the 
spine, required under the former rating schedule.  A 
September 2003 VA examination showed no evidence of spasms 
and there were no postural abnormalities or fixed deformities 
noted.  Similarly, the December 2004 examiner noted in a 
March 2005 addendum that there were no muscle spasms on 
extreme forward bending, and that X-rays and a CT scan showed 
no pathology.  The veteran did not report for a scheduled 
MRI.  However, both examinations revealed limitation of 
forward flexion of the lumbar spine to such an extent as 
would satisfy the criteria for a 40 percent rating under 
either version of the rating schedule.  

The December 2004 examiner measured forward flexion to only 
25 degrees.  Lateral bending was to 5 degrees to the right 
and 15 degrees to the left.  Extension was measured to 5 
degrees.  Rotation was measured to 10 degrees bilaterally.  
Pain was experienced at the extent of motion in all 
measurements.  Such findings clearly meet the criterion of 
limitation of forward flexion to 30 degrees or less required 
under the current criteria, and also arguably meet the 
criterion of marked limitation of forward bending in the 
standing position, required under the former rating criteria.  

Despite what appears to be a clear case for a higher 40 
percent rating, as noted above, the Board accords little 
weight of probative value to the measured ranges of motion, 
but instead finds more persuasive the purely objective 
findings, and the December 2004 VA examiner's opinion, 
expressed in the examination report and in a March 2005 
addendum, that the results of his examination of the veteran 
reflect impairment due to psychiatric pathology rather than a 
low back disorder.  

In essence, the December 2004/March 2005 examiner found that 
the veteran's presentation with respect to complaint of pain 
was not convincing.  In adopting the VA examiner's opinion, 
the Board finds that the veteran's statements with respect to 
his disability are not credible, and that he has attempted to 
manipulate the examination results to favor a higher rating.  

It is the duty of the Board as the factfinder to determine 
the credibility of the testimony and other lay evidence.  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Moreover, 
the Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board remanded this case in January 2004 to obtain 
medical findings that address the revised rating criteria.  
The veteran was examined in December 2004 and the examiner 
provided an addendum opinion in March 2005.  His opinion was 
that, considering the overall demeanor and performance of the 
veteran on the rating examination of December 2004, the 
objective findings requested by the Board in its January 2004 
remand are not relevant.  On examination in December 2004, 
the veteran was found to be uncooperative in motor strength 
testing and to suddenly lose resistance.  The examiner found 
that he "displays a picture of extreme over-all 
helplessness."  Further, the examiner reasoned in his March 
2005 opinion that the veteran's utter display of helplessness 
during the examination was not convincing.  It was the 
opinion of the examiner that the veteran has severe 
psychiatric problems.  

Similar to the findings of the December 2004 examiner, the 
September 2003 VA examiner also noted inconsistent behavior 
on the part of the veteran.  The veteran described constant 
pain in his lower back; however, the examiner noted that the 
veteran ambulated easily and was able to bend and reach 
without discomfort.  

While not pertinent for purposes of evaluating the current 
condition of the veteran's back, the Board has reviewed 
evidence prior to the period on appeal, in an effort to 
determine whether the March 2005 opinion represents an 
aberrant view, or whether it fits a pattern of distortion or 
manipulation of symptomatology by the veteran.  See 38 C.F.R. 
§§ 4.1, 4.41 (2005); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991) [A request for an increased rating must be viewed 
in light of the entire relevant medical history].  The Board 
finds that there is in fact a definite pattern of such 
manipulation throughout the period since service, and this 
pattern bolsters the findings of the December 2004/March 2005 
examiner.

The veteran's private physician J.F.A., M.D., an orthopedist, 
evaluated the veteran in April 1979.  While he did not 
specifically find that the veteran was exaggerating his 
symptomatology, his opinion clearly shows that the objective 
findings did not support the veteran's subjective 
presentation.  J.F.A. noted that the veteran did not appear 
to be in clinical distress, yet on range of motion, there was 
a cog-wheel rigidity to his back.  J.F.A. described this as a 
"bizarre situation" in that he could detect no muscle spasm 
or tenderness to go along with the rather significant 
limitation of motion, "which [the veteran] says is due to 
pain."  J.F.A. examined the veteran again in September 1981 
and confirmed his previous findings, stating, "this man 
remains with a marked limitation of motion, which I cannot 
explain based on any muscle spasms or x-ray findings[... ]I 
feel that there is no real basis for this."

J.F.A.'s findings were further supported by a June 1979 VA 
examiner, who found that the veteran's complaint of pain 
"seems to be out of proportion to the amount of disability 
that he has."  

A VA neurological examination conducted in January 1982 
showed what the examiner described as a hysterical pattern on 
motor examination with simultaneous contracture of opposing 
muscles.  The examiner's impression was that the veteran does 
not have a ruptured disc and does not have a chronic back 
strain, but has a severe incapacitating unremitting 
psychoneurosis.  

On VA examination in December 2001, the veteran was noted to 
walk with an "exaggerated" stiff gait.  The examiner found 
no evidence of muscle spasm.  Sensory examination was intact.  
The veteran would only forward bend to 20 degrees with an 
expression of severe pain and would bend backward to only 5 
degrees with a similar expression.  Side bending and rotation 
were also accompanied by severe expressions of pain.  The 
examiner noted that, although the veteran complained of pain 
during objective testing, he was able to sit on the examining 
table with his legs extended and with his hands grasping his 
mid-calf.  His conclusion was that the veteran's symptoms 
were "markedly out of proportion" to physical findings.  

Based on such consistent clinical findings and medical 
opinion evidence, the Board favors the purely objective 
evidence, not subject to manipulation or exaggeration on the 
part of the veteran.  In other words, range of motion 
findings, which are reliant on the veteran's cooperation and 
accurate indications of the onset of pain, are not accorded 
significant weight in light of findings that the veteran was 
uncooperative during testing, and that his report of pain was 
inconsistent with the objective evidence.  

The objective evidence reported by the December 2004/March 
2005 examiner shows no evidence of muscle spasms, normal X-
rays, and a normal CT scan.  A January 2005 neurosurgery 
consultation showed "little in the way of muscle spasm."  
Similarly, the September 2003 examiner found no postural or 
fixed deformities, and no evidence of spasms.  The veteran 
was found to be able to walk unlimited distances unaided, 
without a cane or back brace.  He bends and reaches without 
discomfort.  He was not unsteady and has no history of falls.  
While the September 2003 examiner noted some mild disc space 
narrowing, as discussed above, service connection is not in 
effect for discogenic or radicular pathology.  Based on the 
recent objective evidence, the Board concludes that the 
veteran's service-connected low back strain is currently not 
productive of any significant symptomatology.  

In light of the Board's findings, it is uncertain whether the 
current 20 percent rating is in fact warranted, but that is 
not an issue before the Board.  In summary, for the reasons 
and bases expressed above, the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating higher than 20 percent 
for his service-connected low back strain.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his low back strain, and he has not 
undergone surgery for his low back strain.  

In sum, there is no indication in the record that this case 
involves such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

A disability rating higher than 20 percent for the veteran's 
low back strain is denied.


REMAND

In a March 2004 rating decision, the RO denied a claim of 
entitlement to a TDIU.  In a July 2005 VA Form 646, the 
veteran, through his representative, expressed disagreement 
with the denial of a TDIU.  A Statement of the Case (SOC) has 
not yet been issued.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but an SOC has not been issued, the Board must 
remand the claim to VBA to direct that an SOC be issued.  

The Board has considered whether it may adjudicate this issue 
without first remanding it for a SOC.  According to VA 
General Counsel, the question of TDIU entitlement may be 
considered as a component of an appealed increased rating 
claim, but only if the TDIU claim is based solely upon the 
disability or disabilities which are the subject of the 
increased rating claim.  If the veteran asserts entitlement 
to a TDIU rating based in whole or in part on other service-
connected disabilities which are not the subject of the 
appealed RO decision, the Board lacks jurisdiction over the 
TDIU claim, except where appellate jurisdiction is assumed in 
order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  
See VAOGCPREC 6-96.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2005).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other service-connected 
disabilities, primarily his psychiatric disorder, which are 
not here on appeal.  Therefore, the Board concludes, based on 
the VA General Counsel Opinion referred to above, that it 
does not have jurisdiction to adjudicate the issue of 
entitlement to TDIU.  

Accordingly, this issue is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

The AMC or the RO should issue an SOC 
pertaining to the issue of entitlement to 
TDIU, and inform him of the requirements 
to perfect an appeal with respect to this 
issue.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


